Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Christopher Cronin on 3/15/2022.  

IN THE ABSTRACT dated 1/8/2019, the examiner has amended the abstract as follows:
(Note that the symbols “--” before and after a portion of the abstract to be changed are used to designate the beginning and end of that portion - they are not to be interpreted as part of an amendment or included in the final abstract)
In lines 5-6 of the Abstract, change “in the chamber by second wall” to -- in the chamber by a second wall --

IN THE CLAIMS dated 2/28/2022, the examiner has amended the claims as follows:
(Note that the symbols “--” before and after a portion of a claim to be changed are used to designate the beginning and end of that claim portion - they are not to be interpreted as part of an amendment or included in the final claim set)

In Claim 25, change “chosen from air, nitrogen, C02 or steam, more preferably air.” to -- chosen from air, nitrogen, C02 or steam. --
In Claim 26, line 1, change “the at least one fluid” to -- the fluid --
In Claim 31, line 1, change “the at least one fluid” to -- the fluid --
In Claim 33, line 1, change “the at least one fluid is the oxidant” to -- the fluid to be preheated is the oxidant --

Allowable Subject Matter
2.	Claims 16-28 and 31-33 are allowed.
The following is an examiner’s statement for reason of allowance:

Regarding independent Claim 16: The subject matter of Claim 16 is considered to be allowable for the reasons set forth in the Non-Final Rejection filed 8/31/2021. Claim 16, as amended, now overcomes the 112(b) rejections and claim objections previously set forth and is in now condition for allowance. Furthermore, no 112(b) rejections or claim objections remain for any of dependent Claims 17-28 and 31-33. Therefore, Claims 16-28 and 31-33 are allowed.  

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        3/15/2022r

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762